DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first to inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eugene Perez on February 9, 2021.


With respect to the Substitute Specification filed November 30, 2015 (hereinafter “Spec”) please make the following amendment:
Please amend page 58 (i.e., the page that has Table 2) so that “[0176]” appears as --[0179]--.
With respect to the claims filed December 1, 2020, please make the following amendments: 
1.	(Currently Amended) A composite semipermeable membrane comprising: a supporting membrane comprising a substrate and a porous support; and a separation functional layer disposed on the porous support,
wherein said substrate comprises a portion of the porous support;
wherein the composite semipermeable membrane comprises a composite substrate, said composite substrate comprising said substrate and said portion of the porous support;
55 to 109 g/m2,
wherein a ratio between the weight A and the weight B, B/A, is 0.10 to 0.60,
wherein said portion of the porous support within the substrate has a thickness that is 60% to 99% of the thickness of the substrate,
wherein said composite substrate has a total porosity of 10% to 60%,
wherein said substrate 1.vithout not comprising the portion of the porous support has a porosity of 40% to 80%,
wherein the substrate is a long-fiber nonwoven fabric, 
wherein a peel strength between the substrate and the porous support is 0.5 N/25 mm or greater and less than 7.5 N/25 mm, the peel strength being measured by peeling the porous support from the substrate at 10 mm/min and a peel direction of 180° under a temperature condition of 25°C[[.]],
wherein the porous support comprises a thermoplastic resin, and
wherein the thermoplastic resin is at least one thermoplastic resin selected from: polysulfones, poly(phenylene sulfide sulfone)s, polyacrylamide, poly(phenylene sulfone), polyethersulfones and derivatives thereof; cellulose esters; polyacrylonitrile; poly(vinyl chloride); a chlorinated vinyl chloride-based resin; and an acrylonitrile butadiene styrene (ABS) resin.
7.	(Canceled)
8.	(Canceled)
9.	(Currently Amended) The composite semipermeable membrane according to claim 1, wherein the porous support contains the chlorinated vinyl chloride-based resin and has a chlorine content ratio of 60 to 70%, and a polymerization degree of a vinyl chloride-based resin contained in the porous support is 400 to 1,100.

wherein the porous support 
wherein the substrate comprises a polyester.
Reasons for Allowance
Claims 1, 2, 4–6 and 9–11 are allowed. The following is Examiner’s statement of reasons for allowance:
Claim 1 was previously rejected under 35 U.S.C. § 103 as being unpatentable over Katsufumi 1 in view of Riley 2 and Ogawa.3 However, the Specification suggests that the presently claimed invention provided unexpected results: unexpected improvements in TDS rejection and permeation flux. (Spec. pp. 57–58 (showing Tables 1 and 2).)
According to MPEP § 716.02(a)(II), 
Evidence of unobvious or unexpected advantageous properties, such as superiority in a property the claimed compound shares with the prior art, can rebut prima facie obviousness. “Evidence that a compound is unexpectedly superior in one of a spectrum of common properties … can be enough to rebut a prima facie case of obviousness.” No set number of examples of superiority is required. In re Chupp, 816 F.2d 643, 646, 2 USPQ2d 1437, 1439 (Fed. Cir. 1987) (Evidence showing that the claimed herbicidal compound was more effective than the closest prior art See also Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (unexpected superior therapeutic activity of claimed compound against anaerobic bacteria was sufficient to rebut prima facie obviousness even though there was no evidence that the compound was effective against all bacteria).
The Specification appears to provide evidence of unexpected results with regards to the structural features provided for in amended claim 1 supra—i.e., the claimed materials for the substrate and porous support, as well as the claimed values for: “A+B”, “B/A”, thickness of the substrate, total porosity, the (specific) porosity of the porous support, and the peel strength. (See Spec. Tbls. 1, 2 (showing TDS rejection and permeation flux—vis-à-vis these structural features).) Furthermore, each of the references cited supra appear to be silent with regards to the unexpected results disclosed in the Specification. As such, the evidence provided in the Specification appears to be sufficient to overcome the prima facie case of obviousness made over these references. Likewise, references (or rationale) to modify the above combination of references so as to yield these unexpected properties could not be found within the prior art. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        




/KRISHNAN S MENON/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 JP 2001–252541 A, published September 18, 2001 (“Katsufumi”).
        2 US 3,648,845 A, issued March 14, 1972 (“Riley”).
        3 WO 2012/020680 A1, published February 16, 2012 (“Ogawa”).